Citation Nr: 1709511	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  13-26 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis, to include as a result of exposure to herbicide agents.

4.  Entitlement to service connection for a back condition as secondary to the service-connected degenerative joint disease of right and left knees.

5.  Entitlement to service connection for a bilateral calf condition as secondary to service-connected degenerative joint disease of the right and left knees.

6.  Entitlement to an increased rating for residuals of basal cell carcinoma of the left cheek (skin cancer), currently evaluated 30 percent disabling.



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The veteran had active duty in the United States Marine Corps from December 1964 to December 1968, including a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011, June 2012, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran submitted timely substantive appeals in September 2013 and January 2016.

In April 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.

The Board notes that, in January 2016, the Veteran requested to reopen a claim for service connection for a bladder condition claimed as a result of exposure to contaminated water at Camp Lejeune.  As the claim to reopen has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the issue is referred to the AOJ for appropriate action in accordance with the regulations governing the filing of claim, and is not a part of the current appeal.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claim for service connection for rheumatoid arthritis in his wrists and ankles  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159(c) (2016).

The record reflects pertinent evidence has been received since the issuance of the June 2014 statement of the case and January 2016 supplemental statement of the case.  In October 2015, a letter was sent to the Veteran offering the option of a waiver of initial AOJ consideration pursuant to 38 C.F.R. § 20.1304(c) (2016).  In November 2016, the Veteran declined to provide a waiver and requested a remand of the claims.

The pertinent evidence associated with the claims file includes a letter from the Veteran's private physician, Dr. R. addressing the claims of entitlement to service connection for sinusitis and back and calf conditions, as well as VA treatment records reflecting to audiological and cancer care and evaluations.

Service connection for hearing loss and tinnitus

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus.  He maintains, in essence, that he has current bilateral hearing loss and tinnitus that can be attributed to military noise exposure.  He was afforded a VA examination in conjunction with these claims in March 2011, the results of which establish a current finding of tinnitus and a bilateral hearing disability, as VA defines it.  38 C.F.R. § 3.385 (2016).

The Veteran contends that he was exposed to heavy equipment noises and gunfire during his training and tour of duty in the Republic of Vietnam, serving as a heavy equipment operator.  The DD Form 214 reveals that his military occupational specialty (MOS) was that of an equipment operator, and that he served in the Republic of Vietnam.  The service personnel record establishes the Veteran's MOS and supports his contentions with respect to his military noise exposure.  Hence, the record evidence is sufficient to establish that the Veteran was exposed to hazardous noise levels during service.  38 U.S.C.A. § 1154(a) (2016).

The Veteran testified during the April 2016 Board hearing that he first noticed his hearing loss in 1972.  He described constant exposure to heavy equipment eight hours a day, often seven days a week during his fourteen month tour in Vietnam.  He also testified that he experienced tinnitus symptoms in service.  While the March 2011 VA examiner noted that the Veteran's equipment operator MOS, there was no discussion of his exposure to hazardous noise levels during service and how that may have affected his hearing loss and tinnitus.  Furthermore, VA treatment records related to the Veteran's hearing loss were associated with the claims file subsequent to the March 2011 examination and June 2014 supplemental statement of the case (SSOC).  In November 2016, the Veteran declined to sign a waiver of AOJ review of the additional evidence and requested a remand of his claims.  Accordingly, the Board remands the claims for hearing loss and tinnitus to obtain a medical opinion that addresses the additional evidence of record submitted in the support the claims.

Service connection for sinusitis, back, and calf conditions

The Veteran seeks to establish service connection for sinusitis, as well as back and calf conditions.  He was afforded VA examinations in conjunction with these claims in March 2011 (sinusitis), April 2012 (back and calves), and July 2013 (back and calves).  Subsequent to the VA examinations, additional treatment records were associated with the claims file.  In November 2016, the Veteran declined to submit a waiver of AOJ review and requested that his claims be remanded. 

Notably, during the April 2016 Board hearing, the Veteran testified that he began having sinus problems beginning about a year after leaving Vietnam.  The service treatment records show he sought treatment for sinus issues in November 1967, March 1968, and April 1968.  The Veteran stated that he has experienced sinus problems constantly since that time.

The Veteran also testified that his back condition started in the late 1980s.  He relayed his doctor's opinion that his back condition was secondary to his service-connected bilateral knee disabilities, as the Veteran used his back when lifting to compensate for his knees.  The Veteran clarified that his claim to service connection for a back condition was not based upon a direct theory of entitlement involving an event in service, but rather secondary to his service-connected knees.

Finally, the Veteran testified that his bilateral calf and muscle condition started during basic training.  He described a burning sensation and tightness after walking, which he continues to experience currently, unless walking at a very relaxed pace.  Moreover, in May 2016, a private physician, Dr. R., submitted a letter which stated that he had treated the Veteran between 1990 and 2011.  He opined that the above conditions were premature for the Veteran's age and that he believed, "with probable reasoning, they were caused and/or aggravated during his time in the service."

In light of the above, the Board finds that a remand for an examination and opinion is warranted for the purpose of obtaining further medical guidance as to whether the Veteran has developed a back and/or bilateral calf conditions; and if so, whether such conditions can be attributed in any way to the Veteran's service-connected bilateral knees, based upon the existing evidence of record, including the Veteran's testimony, recent treatment records, and Dr. R.'s letter.





Increased rating for skin cancer

The Veteran seeks an increased rating for his service-connected skin cancer, currently evaluated 30 percent disabling.  He underwent VA examinations in July 2013, September 2014, and August 2015 in conjunction with his claim.  

Subsequent to the VA examinations, additional treatment records were associated with the claims file indicating that the Veteran was scheduled for surgery to remove a left forearm melanoma in June 2016.  The surgical records are not associated with the claims file.  In November 2016, the Veteran declined to submit a waiver of AOJ review and requested that his claims be remanded.

During the April 2016 Board hearing, the Veteran testified that he has experienced skin cancer lesions on his left and right cheeks, left forearm, forehead, chest, right foot, and right waist.  He described the recent biopsy on the left forearm which left a visible scar, as well as scarring of the face in the left nasal area and right nasal and cheek areas.  

The Veteran's skin cancer and its residuals, including scars, may be evaluated in accordance to the diagnostic criteria that are potentially applicable depending on the nature of their symptoms.  Thus, the Board finds that another VA examination is warranted to clearly determine which scars are due to basal cell carcinoma and their characteristics (e.g. pain, unstable, disfiguring, size, palpable and visual tissue loss).  Additionally, the recent surgery for removal of the left arm melanoma should be evaluated and considered.  Finally, updated treatment records should be obtained, including the June 2016 melanoma removal records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records pertaining to hearing loss, tinnitus, a back condition, a bilateral calf condition, and skin cancer, including the June 2016 melanoma removal surgery, for the period from June 2014 to present.

2.  Contact the Veteran and afford him the opportunity to identify any relevant VA and non-VA medical records by name, address, and dates of treatment or examination for the claims on appeal, and obtain any additional VA records adequately identified that are not already of record.  Specifically request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159(e).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA audiology examination to determine the etiology of any bilateral loss disability and tinnitus that presently exist.  The claims file and a copy of this REMAND are to be made available to the examiner for review.  The examiner is to be informed that the Veteran's account of noise exposure from heavy equipment and gunfire, with exposure 8 hours per day, often seven days per week, over a period of 14 months during his tour in the Republic of Vietnam, is to be considered based on the places, types, and circumstances of the Veteran's service. 

For each opinion provided, the examiner should provide a clear rationale and explain in detail the underlying reasoning for the opinions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

Based on the examination of the Veteran, a review of the claims file, and given the particulars of this Veteran's medical history, the examiner is asked to provide an opinion addressing the following questions:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's in-service exposure to hazardous noise caused acoustic damage that has resulted in, or is related to, any bilateral hearing loss disability that he now has?  In making this assessment, the examiner is asked to take into consideration the Veteran's account that he sustained noise exposure from heavy equipment and gunfire, with an exposure time of 8 hours per day, 7 days per week, over a period of 14 months during his active duty service.

b.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's in-service exposure to hazardous noise caused acoustic damage that has resulted in, or is related to, any diagnosis of tinnitus that he now has?  In making this assessment, the examiner is asked to take into consideration the Veteran's account that he sustained noise exposure from heavy equipment and gunfire, with an exposure time of 8 hours per day, 7 days per week, over a period of 14 months during his active duty service.

c.  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosis of tinnitus is related to, or associated with, the Veteran's bilateral hearing loss disability?

5.  Refer the Veteran's claims file to a medical professional with appropriate expertise (preferably the examiner who conducted the March 2011 VA examination, if available) for an addendum opinion on sinusitis.  If the medical professional determines that it necessary, schedule the Veteran for a VA examination regarding etiology of his sinusitis.  The examiner is requested to opine as to the following:  is it at least as likely than not (50 percent or greater probability) that the Veteran's current sinusitis is causally or etiologically due to service, to include the in-service treatment for sinus issues in November 1967, March 1968, and April 1968?  In providing the requested medical opinion, the examiner is asked to take into consideration the private medical opinion of Dr. R. and the Veteran's testimony that he has experienced sinus problems constantly since service.

6.  Refer the Veteran's claims file to a medical professional with appropriate expertise (preferably the examiner who conducted the July 2013 VA examination, if available) for an addendum opinion on the back condition.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The examiner is requested to opine as to the following: 

a.  Is it at least as likely as not (50 percent or greater probability) that the current back condition that the Veteran now has, was caused by or the result of his service-connected degenerative joint disease of the right and left knees?  In providing the requested medical opinion, the examiner is asked to take into consideration the private medical opinion of Dr. R. and the Veteran's testimony regarding the functional impact on his back from straining when lifting to avoid using his knees. 

b.  Is it at least as likely as not (50 percent or greater probability) that the current back condition that the Veteran now has, permanently progressed at an abnormally high rate due to or as the result of his service-connected degenerative joint disease of the right and left knees?  In providing the requested medical opinion, the examiner is asked to take into consideration the private medical opinion of Dr. R. and the Veteran's testimony regarding the functional impact on his back from straining when lifting to avoid using his knees.

7.  Refer the Veteran's claims file to a medical professional with appropriate expertise (preferably the examiner who conducted the July 2013 VA examination, if available), for an addendum opinion on the calf conditions.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The examiner is requested to opine as to the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the current bilateral calf condition that the Veteran now has, was caused by or the result of his service-connected degenerative joint disease of the right and left knees?  In providing the requested medical opinion, the examiner is to take into consideration the private medical opinion of Dr. R.

b.  Is it at least as likely as not (50 percent or greater probability) that the current bilateral calf condition that the Veteran now has, permanently progressed at an abnormally high rate due to or as the result of his service-connected degenerative joint disease of the right and left knees?  In providing the requested medical opinion, the examiner is to take into consideration the private medical opinion of Dr. R.

8.  Schedule the Veteran for a dermatology examination in order to determine the level of impairment due to his skin and its residuals, including scars.  All appropriate tests and studies for evaluating skin cancers and scars should be performed.  The examiner must review all pertinent records and evidence and address the following:

a.  Describe the nature and severity of the Veteran's current basal cell carcinoma, to include the June 2016 left forearm melanoma removal.  

b.  Identify the scars described by the Veteran on the left and right cheeks, left forearm, forehead, chest, right foot, and right waist.

c.  As to each identified scar, delineate which scars are due to the Veteran's service-connected basal cell carcinoma, and described their characteristics, i.e., size, disfigurement, pain, etc.

9.  After completing the above, and any other development deemed necessary, adjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


